50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. NEFF, Petitioner-Appellant,v.R. MOATS, Warden; John Joseph Curran, Attorney General ofthe State of Maryland, Respondents-Appellees.
No. 95-6005.
United States Court of Appeals, Fourth Circuit.
Submitted: Feb. 16, 1995.Decided: March 22, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-94-1426-MJG)
Frank M. Neff, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Gary Eugene Bair, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his motion for reconsideration of its prior order dismissing his 28 U.S.C. Sec. 2254 (1988) petition without prejudice for failure to exhaust his state court remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Neff v. Moats, No. CA-94-1426-MJG (D. Md. Oct. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED